Citation Nr: 0808127	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar 
spondylolisthesis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which, in pertinent 
part, denied entitlement to the above condition.  

The veteran resides overseas, and jurisdiction has been 
transferred to the Pittsburgh, Pennsylvania RO.

The Board notes that the veteran requested a travelboard 
hearing before the Board on his December 2005 substantive 
appeal.  In a statement received in July 2006, the veteran 
noted that he had moved to South Korea and would be unable to 
attend his scheduled hearing.  In February 2007, the veteran 
stated that he would be able to attend a hearing at the Los 
Angeles RO in May 2007.  The hearing was scheduled, but the 
veteran failed to report.  Accordingly, the request for a 
hearing, is deemed withdrawn.  38 C.F.R. § 20.703(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran contends that he has a low back disability that 
was incurred as a result of a back injury during active duty 
service.  He is competent to report such an injury.  His 
service treatment records show that he was treated for low 
back strain in July 1979.

The post-service medical evidence includes a diagnosis in 
August 1988, of degenerative disc disease of the lumbar 
spine.  The veteran contends that he has had back symptoms 
since the in-service injury, and has provided a statement 
from an acquaintance reporting that the acquaintance was 
aware that the veteran had had back problems since an on-the-
job injury in 1980.  These statements provide competent 
evidence of current symptoms and of a continuity of 
symptomatology.

An examination is needed to determine whether the veteran has 
a current back disability, and if so, whether it is related 
to the in-service injury.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by a physician with the 
necessary expertise to render a medical 
opinion in this case.  The claims folder 
or copies of relevant evidence from the 
claims folder, and a copy of this remand 
must be made available to and be reviewed 
by the examiner.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that the veteran has a current low back 
disability, and if so, whether it is at 
least as likely as not the result of any 
injury or disease during the veteran's 
active duty.  The rationale for any 
opinions should be provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

